Citation Nr: 9921536	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-38 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to secondary service connection for a low back 
disorder.

2.  Entitlement to secondary service connection for obesity.

3.  Entitlement to secondary service connection for degenerative 
arthritis of multiple joints.

4.  Entitlement to an effective date prior to March 6, 1996, for 
the grant of a 100 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
April 1974.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision in which the 
RO granted a temporary total rating for an acquired psychiatric 
disorder characterized as schizophrenic reaction, paranoid type, 
pursuant to the provisions of 38 C.F.R. § 4.29 from March 6, 
1996, through March 31, 1996.  The temporary total rating was 
followed by the assignment of 50 percent schedular rating, 
effective April 1, 1996.  The June 1996 rating decision also 
denied the veteran's claim for secondary service connection for a 
back disorder.  The veteran appealed both issues and requested a 
hearing at the RO.  In November 1996, the veteran filed a claim 
for service connection for PTSD.  In March 1997, the veteran and 
her sister appeared at the RO for a hearing.  In an April 1997 
rating action, the veteran's service-connected psychiatric 
disorder was recharacterized as PTSD, and an increased 70 percent 
rating was assigned.  The RO also granted a total rating for 
compensation purposes based on individual unemployability due to 
the veteran's service-connected psychiatric disability, effective 
March 27, 1997.  An April 1997 Supplemental Statement of the Case 
(SSOC) was issued dealing only with the claim for secondary 
service connection for a back disorder.  In May 1997, an SSOC 
denied a rating in excess of 70 percent for 
PTSD and continued the denial of secondary service connection for 
a back disorder.  In a May 1998 decision, the Board granted a 100 
percent schedular rating for PTSD.  The issue of entitlement to 
secondary service connection for a back disorder was remanded for 
evidentiary development.

Subsequent to the May 1998 Board decision, the veteran raised the 
issues of entitlement to secondary service connection for obesity 
and arthritis of multiple joints due to medication that had been 
prescribed for her service-connected PTSD.  
In an August 1998 rating action, the RO denied secondary service 
connection for obesity and arthritis on the basis that there was 
no relationship shown between either disorder and the veteran's 
PTSD.  The Board notes, however, that the RO did not address the 
basis of the veteran's claims for secondary service connection 
for obesity and arthritis.  Her claims were based on a contention 
that each disorder was caused by or aggravated by medication 
prescribed for her service-connected PTSD; there was no 
allegation that either disorder was caused by the service-
connected psychiatric disorder itself.

In a June 1998 rating action, the RO implemented the 100 percent 
schedular rating for PTSD granted by the Board in May 1998; the 
100 percent schedular rating was made effective April 1, 1996.  
Thereafter, the veteran filed an NOD with respect to the 
effective date of the 100 percent schedular rating for PTSD.  An 
SOC was issued and the veteran submitted a timely substantive 
appeal (VA Form 9).  As such, and considering that a 100 percent 
rating was in effect for the service-connected psychiatric 
disability continuously from March 6, 1996, by virtue of the 
award of benefits pursuant to the provisions of 38 C.F.R. § 4.29, 
the issue of entitlement to an effective date prior to March 6, 
1996, for a 100 percent rating for PTSD is properly before the 
Board for appellate consideration.  The veteran had requested a 
hearing before a member of the Board in Washington, D.C.  The 
veteran subsequently canceled a scheduled hearing in June 1999.

The issues of entitlement to secondary service connection for a 
low back disorder, arthritis of multiple joints and obesity will 
be addressed in the REMAND following the decision below.


FINDINGS OF FACT

1.  A rating action in February 1995 confirmed and continued a 50 
percent rating for the veteran's service-connected psychiatric 
disorder.

2.  The veteran was duly notified of the February 1995 rating 
action by letter dated February 13, 1995, but did not file a 
Notice of Disagreement (NOD) with that determination.

3.  In correspondence dated and received on March 27, 1996, the 
veteran requested an increased rating for her psychiatric 
disorder pursuant to the provisions of 38 C.F.R. § 4.29; based on 
this claim, a 100 percent rating has been in effect for the 
psychiatric disorder since March 6, 1996, the date of admission 
to a VA hospital for treatment of the psychiatric disorder.

4.  For the period one year prior to March 6, 1996, the veteran's 
psychiatric disorder was productive of no more than considerable 
impairment of social and industrial adaptability.


CONCLUSION OF LAW

For the period one year prior to March 6, 1996, the veteran's 
PTSD was not more than 50 percent disabling according to the 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (a) (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the evidence discloses that the veteran was 
discharged from service after being diagnosed with a paranoid 
schizophrenic reaction.  In the original May 1974 rating action, 
the veteran was noted to have considerable industrial and social 
impairment.  A 50 percent disability rating was assigned.

Rating actions in March 1994 and February 1995 denied entitlement 
to a rating in excess of 50 percent for the service-connected 
psychiatric disorder.  Neither of these rating actions was the 
subject of a timely NOD.

A statement from the veteran dated in March 1996 and received at 
the RO on March 27, 1996, indicated that she had been 
hospitalized by VA in March 1996 for treatment of her service-
connected psychiatric disorder.  The veteran was hospitalized 
from March 6, 1996, through March 28, 1996, by VA for treatment 
of her psychiatric disorder.

As noted above, the Board granted a 100 percent schedular rating 
for the veteran's PTSD in a May 1998 decision.  The RO 
subsequently implemented the 100 percent schedular rating, 
effective April 1, 1996, the date of termination of the 
previously assigned temporary total rating.  The veteran has 
appealed for an earlier effective date, which in this case means 
prior to March 6, 1996.  Specifically, she maintains that she has 
not been able to work since 1993 and that her service-connected 
psychiatric disorder (now characterized as PTSD) should have been 
rated 100 percent disabling from that date.

Under the rating criteria for PTSD, Diagnostic Code 9411, in 
effect prior to November 7, 1996, a 50 percent rating is assigned 
when the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 
percent rating is assigned when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  When the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and manifested by a demonstrable inability 
to obtain or retain employment, a 100 percent rating is assigned.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).

The rating criteria for evaluating schizophrenia prior to 
November 7, 1996, as set forth below, were essentially similar to 
the rating criteria for evaluating PTSD, the latter condition 
being a neurosis.  When a psychotic disorder, such as 
schizophrenia, results in considerable impairment of social and 
industrial adaptability, a 50 percent rating is assigned.  With 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability, a 70 percent rating is 
warranted.  When there are active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability, a 100 percent 
rating is assigned.  38 C.F.R. § 4.132, Diagnostic Code 9210 (in 
effect prior to November 7, 1996).

Under the applicable criteria, the effective date of aware of 
additional compensation benefits will be the date of receipt of a 
claim or the date when entitlement arose, which ever is the later 
date.  A report of examination or hospitalization will be 
accepted as an informal claim for benefits under an existing law, 
if the report relates to a disability which may establish 
entitlement.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of retroactive 
benefits from the date of the report or for a period of 1 year 
prior to the 
date of receipt of the report.  38 C.F.R. § 3.157 (a) (1998).  
Once a formal claim for compensation has been allowed, receipt of 
a report of VA examination or hospitalization will be accepted as 
an informal claim for increased benefits.  The provisions of this 
paragraph apply only when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from he date of such 
examination, treatment or hospital admission.  38 C.F.R. § 3.157 
(b)(1).  The date of receipt of evidence from a private physician 
or layman will be accepted as an informal claim for increased 
benefits when the evidence is furnished by or on behalf of the 
claimant is within the competence of the physician or layman and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157 (b)(2).

Initially, the Board must determine under the evidence of record 
the earliest date that the increased rating was "ascertainable" 
within the meaning of 38 U.S.C.A. § 5110 (b) (2).  If the 
veteran's entitlement to the increased rating is ascertainable on 
a date within one year before the date of the veteran's 
application for such a rating increase, that date is properly 
assigned as the effective date for the rating.  If entitlement to 
the increased rating was ascertainable more than one year before 
the date of the veteran's application, the question arises as to 
whether the language "within one year from such a date" in 
38 U.S.C.A. § 5110 (b) (2) (and 38 C.F.R. § 3.400 (o)(2)), 
permits or precludes the assignment of an earlier effective date.

In Hazan v. Gober, 10 Vet. App. 511 (1997), the United States 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5110 (b) (2) specifically linked any effective date 
earlier than the date of application to evidence that an increase 
in disability had occurred and to the receipt of an application 
within one year after that increase in disability.  The 
application referred to must be an application on the basis of 
which the increased rating was awarded, because there would be no 
reason to adjudicate the question of the effective date prior to 
the award of a rating increase, just as there would be no reason 
to assign a disability rating on a disability 
compensation claim until service connection had been awarded.  
38 U.S.C.A. § 5110 (b) (2) allows a claimant to be awarded an 
effective date up to one year prior to the filing of his/her 
application for an increase, if an increase to the next 
disability level is ascertainable, and if a claim is received 
within one year thereafter.  VA must review all of the evidence 
of record, not just evidence not previously considered, once a 
claimant has submitted a well-grounded claim for an increased 
disability rating.

In Harper v. Brown, 10 Vet. App. 125 (1997), the Court held that 
38 U.S.C.A. § 5110 (b) (2) and 38 C.F.R. § 3.400 (o)(2) are 
applicable only where the increase precedes the claim for 
increase, provided also that the claim for increase is received 
within one year after the increase.  The Court further stated 
that the phrase "otherwise, the effective date shall be the date 
of receipt of the claim" provides the applicable effective date 
when a factually ascertainable increase occurred more than one 
year prior to the receipt of the claim for increase.

VAOPGCPREC 12-98 dated in September 1998 more fully explores the 
legislative history of 38 U.S.C.A. § 5110 (b)(2) and noted that 
this provision was added in order to permit retroactive payment 
of increased compensation from the date of the increase in 
disability up to one year, when that date is ascertainable, and 
was intended by Congress to provide additional disability 
compensation up to one year retroactive to the date on which the 
event establishing entitlement to additional benefits occurred, 
i.e., the date on which the increase in disability occurred.  
With regard to the regulatory history of 38 C.F.R. § 3.400 
(o)(2), the VA General Counsel noted that this section was added 
to permit payment of increased disability compensation 
retroactively to the date the evidence established the increase 
in the degree of disability had occurred, and that it was 
intended to be applied in those instances where the date of 
increased disablement could be factually ascertained with a 
degree of certainty, and was not intended to cover situations 
where there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The General Counsel 
concluded that, where a veteran submitted a claim alleging an 
increase in disability within one year prior to the VA's receipt 
of the claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it was 
ascertainable, based on all of the evidence of record, that the 
increase had occurred.

With consideration of the foregoing, the Board notes that in this 
case, a statement was received from the veteran at the RO in 
March 1996, indicating that she had been hospitalized for her 
service-connected mental disorder.

The VA outpatient treatment records dated from March 6, 1995, 
through March 6, 1996, do not establish entitlement to a 100 
percent schedular rating.  Recorded clinical data in October 1995 
reflects that the veteran was feeling calmer and less depressed.  
Her mood swings were reported to be getting better and she was 
advised to continue taking Lithium.  She indicated that she was 
going to church and contemplating joining a singles group.  In 
June 1995, the veteran was reported to be stable on her 
medication and not suicidal.  She was participating in supportive 
treatment and therapy.  In September 1995, the veteran indicated 
that she was having trouble sleeping; she was tearful and upset 
and left early due to fear of driving in traffic in the late 
afternoon.  In November 1995, the veteran reported that Lithium 
she was taking was helping with her mood swings.  In February 
1996, the veteran reported hearing voices in her head.  She 
indicated that she had seen a man standing at the door and 
looking in her window on several occasions.  Recorded clinical 
data shows that in March 1996, the veteran was non-psychotic, 
rational, and non-suicidal.  The RO pointed out in the June 1996 
SSOC that the veteran has been unemployed since 1993, but that 
until March 1996, her employment was interrupted due to 
conditions which were not service-connected in origin.  Within 
two months of the veteran's discharge from the VA hospital in 
March 1996, she reported ongoing symptoms.  Her social contacts 
at that time were only very close family members and members of 
her church with whom she was somewhat friendly.  In summary, the 
evidence does not establish that the veteran was entitled to a 70 
percent or a 100 percent schedular rating at any time prior to 
her VA hospitalization in March 1996.  There was minimal evidence 
of record for the one year period prior to March 6, 1996, and 
what is of record does not meet the criteria for either a 70 
percent or a 100 percent schedular rating.  For these reasons, an 
effective date prior to March 6, 1996, for the grant of a 100 
percent schedular rating for PTSD is denied.


ORDER

An effective date prior to March 6, 1996, for the grant of a 100 
percent rating for PTSD is denied.



REMAND

I.  Secondary Service Connection for a Low Back Disorder

The veteran contends that she was prescribed Cogentin for her 
psychiatric disorder by an Air Force physician at the time of her 
medical retirement from service.  The side effects of the drug 
caused her to lose her balance and she fell frequently on her 
back.  A civilian physician advised the veteran to stop taking 
Cogentin, and when she did, her balance returned.  A VA physician 
later put the veteran back on Cogentin and the veteran's balance 
problems returned.  She maintains that while she no longer takes 
Cogentin, her current back disorder is a result of falls 
sustained while she was taking Cogentin.

The veteran was hospitalized by VA from August 8, 1977, to 
September 9, 1977, with diagnoses of herniated nucleus pulposus 
at L4-5 on the left side with L5 radiculopathy, extreme obesity, 
and psychosomatic overlay.

In a June 1996 letter to the veteran, the RO requested the name 
of the physician in Spartanburg, South Carolina, who had advised 
the veteran to stop taking Cogentin.  In a June 10, 1996, 
response, the veteran provided an authorization for release of 
treatment records from a psychiatrist identified as Kenneth W. 
Wells, M.D., and provided his address and telephone number.  In 
the comment section of the authorization form, the veteran 
indicated that she was taken off of Cogentin by Dr. Wells on May 
24, 1979.

At the time of the May 1998 Board remand, we noted that the RO 
had never attempted to obtain the veteran's treatment records 
from Dr. Wells after she provided the authorization for release 
of her records.  Dr. Wells' treatment records of the veteran were 
not in the claims folder.  On remand, the RO was directed to 
obtain the veteran's treatment records from Dr. Wells and 
associate them with the claims folder, in compliance with 38 
U.S.C.A. § 5107(a) (West 1991), 38 C.F.R. § 3.103(a), and the 
decisions of the United States Court of Veterans Appeals (Court) 
in Littke v. Derwinski, 1 Vet.App. 90 (1990), Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), and Robinette v. Brown, 8 
Vet.App. 69 (1995).

Based on evidence showing that the veteran was in receipt of 
Social Security Disability benefits, the RO was also directed to 
obtain a copy of the award letter and all medical records 
underlying the award of such disability benefits, consistent with 
the holding of the Court in Massors v. Derwinski, 2 Vet.App. 181 
(1992) and Murincsak v. Derwinski, 2 Vet.App. 363 (1992).

Pursuant to the May 1998 Board remand, the RO sent the veteran 
another authorization for release of information (VA Form 21-
4142) to complete and return with the mailing address for Dr. 
Wells.  The veteran was also requested to provide the specific 
dates of treatment with Dr. Wells.  The veteran has not responded 
to this request and did not submit a new authorization for the 
release of her records from Dr. Wells.  However, at the time of 
the May 1998 Board remand, there was an authorization signed by 
the veteran already in the claims folder; we simply pointed out 
that the RO had not undertaken to use that authorization to 
obtain the veteran's treatment records from Dr. Wells.  There was 
no indication that a new authorization was required from the 
veteran.  As such, irrespective of the fact that the veteran did 
not complete a new authorization for Dr. Wells, the RO has still 
failed to contact Dr. Wells to obtain a copy of the veteran's 
treatment records.  There is no evidence that the existing 
authorization which has been completed by the veteran is 
inadequate to obtain the veteran's treatment records from Dr. 
Wells.  Where the remand orders of the Board are not complied 
with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Against 
this background, we are constrained to remand again so that the 
RO can initiate contact with Dr. Wells' office and obtain a copy 
of the veteran's treatment records.

With respect to the award letter and medical records underlying 
the award of disability benefits from the Social Security 
Administration, the RO also failed to comply with the remand 
directive.  In a June 1998 letter to the Social Security 
Administration, the RO requested a copy of the administrative 
decision and all medical records pertaining to the veteran's 
application and award of Social Security disability benefits.  
There is no evidence of a reply from the Social Security 
Administration and the veteran's records have not been associated 
with the claims folder.  The absence of a response from the 
Social Security Administration after one request does not mean 
that we no longer required the records requested.  To the 
contrary, and as set forth in the May 1998 remand, the holding of 
the Court in Massors v. Derwinski, 2 Vet.App. 181 (1992) and 
Murincsak v. Derwinski, 2 Vet.App. 363 (1992) requires that such 
records be obtained and reviewed by the Board.


II.  Secondary Service Connection for Obesity and
Degenerative Arthritis of Multiple Joints

As noted above, the veteran maintains that medication prescribed 
for her service-connected PTSD caused or aggravated morbid 
obesity and degenerative arthritis of multiple joints.

In an April 1998 letter, R. Stephen Hines, M.D., indicated that 
the veteran has been treated with multiple antidepressants and 
anti-psychotic medications which have caused her to gain weight 
over the years.  He commented that it was his belief that the 
veteran's current osteoarthritis is mostly related to her being 
morbidly obese.  He stated that the veteran had gained 8 pounds 
in the last month and currently weighed 280 pounds; her lowest 
weight was 269 pounds in October 1997.  Dr. 
Hines indicated that the veteran has had difficulty losing weight 
because of pain from her arthritis.

Initially, the Board notes that morbid obesity is considered to 
be a disease process that can be service-connected, as 
distinguished from obesity, which is considered to be an 
anatomical condition of the body for which service connection may 
not be granted.

The April 1998 letter from Dr. Hines includes a diagnosis of 
morbid obesity; however, while the veteran's weight is indicated, 
her height is not provided by Dr. Hines.  In addition, while Dr. 
Hines appears to have provided some kind of a nexus opinion to 
support the veteran's claims for secondary service connection for 
obesity and degenerative arthritis of multiple joints, several 
questions are raised by the April 1998 letter.  First, Dr. Hines 
does not identify the specific medications which have resulted in 
the veteran's tremendous weight gain.  There is no indication as 
to the dosage prescribed of any particular medication or the 
period of time over which such medication(s) were taken.  The 
submission of a generalized statement from Dr. Hines is not 
sufficient, by itself, to meet the criteria for a grant of 
service connection in the absence of additional, necessary 
evidence to support the proposition.

The case is REMANDED to the RO for the following action:

1.  The RO should contact Dr. Kenneth W. 
Wells and obtain a copy of all treatment 
records of the veteran.  All records 
obtained should be placed in the claims 
folder.

2.  The RO should obtain a complete copy of 
the veteran's file with the Social Security 
Administration, including a copy the 
decision awarding disability 
benefits and a copy of all medical records 
associated with the veteran's application 
which supported the award of such benefits.  
The RO is advised that a response MUST be 
obtained from the Social Security 
Administration before the claims folder is 
returned to the Board.

3.  The RO should contact R. Stephen Hines, 
M.D., and, based on the statements made by 
him in his April 3, 1998, letter, ask him 
to provide a written response to the 
following question: Identify the specific 
medications taken by the veteran which have 
resulted in weight gain, and report the 
dosages and the period of time in which 
such medications were taken.

4.  Following receipt of the aforementioned 
evidence, the RO should schedule the 
veteran for a comprehensive VA examination 
with an internist.  The claims folder MUST 
be available for review and the examiner 
should indicate in his/her written report 
that a review of the claims folder was 
accomplished.  All findings should be 
reported in detail.  Following a complete 
examination of the veteran, the examiner 
should (a) report the veteran's current 
height and weight; (b) indicate whether the 
veteran is morbidly obese; (c) if the 
answer to (b) is in the affirmative, the 
examiner should indicate whether the 
veteran's morbid obesity is caused by or 
aggravated by any medication prescribed for 
treatment of her service-connected 
psychiatric disorder; (d) if a relationship 
between psychiatric medication and weight 
gain is found to exist, the VA physician 
should indicate whether there is any 
relationship between the veteran's morbid 
obesity and the development of or 
aggravation of degenerative arthritis of 
multiple joints.

5.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the aforementioned 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

The RO should then review the record and the claim of entitlement 
to secondary service connection for the disorders at issue should 
be readjudicated.  If the determination remains adverse to the 
veteran, both the veteran and her representative should be 
provided with an SSOC.  The veteran and her representative should 
be given the opportunity to respond within the applicable time.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until she is informed, but she may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of the remand is to 
comply with precedent decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

